Dear Mr. Tureau:
You have requested an opinion from this office with regard to whether a contract for providing management services for recreational programs between the Ascension Parish Police Jury and Quezaire  Associates, Inc., of which State Representative Roy Quezaire is the President and sole stockholder, would violate the Louisiana Dual Officeholding law.  I understand that Mr. Quezaire was previously employed by Ascension Parish as the full-time Director of the Ascension Parish Recreation Commission.
LSA-R.S. 42:62 (3) provides as follows:
     "Employment" means any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.
Under the circumstances, Ascension Parish is contracting with a private corporation for managerial services.  As a legal entity, the corporation is a separate "person" and Ascension Parish is therefore not engaging Mr. Quezaire as its employee on a salary or per diem basis.  Therefore, there is no employment of Mr. Quezaire by Ascension Parish.  Accordingly, it is the opinion of this office that the engagement of Quezaire  Associates, Inc. by Ascension Parish for management services does not violate Louisiana's Dual Officeholding Law.
This opinion is not intended to, nor does it address any ethical question concerning the contracting by a former public employee with his former employing agency as contemplated by LSA-R.S.42:1121.  Such questions should be addressed to the Commission on Ethics for Public Employees and/or the Board of Ethics for Elected Officials.
Trusting this to be sufficient for your purposes, I am
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: NORMAN W. ERSHLER Assistant Attorney General
RPI/NWE/vs-1686o